Exhibit 21.1 List of Subsidiaries Aloha Petroleum LLC, a Delaware limited liability company Aloha Petroleum, Ltd., a Hawaii corporation Applied Petroleum Technologies, Ltd., a Texas limited partnership APT Management Company, LLC, a Texas limited liability company C&G Investments, LLC, a Delaware limited liability company Corpus Christi Reimco, LLC, a Texas limited liability company GoPetro Transport LLC, a Texas limited liability company Mid-Atlantic Convenience Stores, LLC, a Delaware limited liability company MACS Retail LLC, a Virginia limited liability company Quick Stuff of Texas, Inc., a Texas corporation Southside Oil, LLC, a Virginia limited liability company SSP BevCo I, LLC, a Texas limited liability company SSP BevCo II, LLC, a Texas limited liability company SSP Beverage, LLC, a Texas limited liability company Stripes LLC, a Texas limited liability company Stripes Acquisition LLC, a Texas limited liability company Stripes Holdings LLC, a Delaware limited liability company Stripes No. 1009 LLC, a Texas limited liability company Sunoco Energy Services LLC, a Texas limited liability company Sunoco Finance Corp., a Delaware corporation Sunoco, LLC, a Delaware limited liability company (31.58% interest) Susser Company, Ltd., a Texas limited partnership Susser Finance Corporation, a Delaware corporation Susser Financial Services LLC, a Texas limited liability company Susser Holdings, L.L.C., a Delaware limited liability company Susser Holdings Corporation, a Delaware corporation Susser Petroleum Company LLC, a Texas limited liability company Susser Petroleum Operating Company LLC , a Delaware limited liability company Susser Petroleum Property Company LLC, a Delaware limited liability company TCFS Holdings, Inc., a Texas corporation Town & Country Food Stores, Inc., a Texas corporation TND Beverage, LLC, a Texas limited liability company
